Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/464332, filed on 05/282019. Claims 16-33 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19 and 29-32 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 2,326,046 to McCormick (henceforth referred to as McCormick). 
Regarding claims 16-19 and 29-32, McCormick discloses a braking device for an elevator system (i.e. Title) for generating a frictional connection on a rail (i.e. Fig. 2, ref. 10, 11) of the elevator system and for stopping an elevator car (i.e. Fig. 1, ref. C) in a stopping place, the braking device comprising: 
two limbs (i.e. Fig. 2, ref. 54, 53) each having a brake end; 

a second limb (i.e. Fig. 2, ref. 54) of the limbs being hingedly connected to a second pivot (i.e. Fig. 2, pivot between ref. 54 and 45) of the pressure lever; 
a third pivot (i.e. Fig. 2, pivot between ref. 45 and 50) of the pressure lever being hingedly connected to an articulation point of an actuating element (i.e. Fig. 2, ref. 50) wherein, as a result of a longitudinal movement of the actuating element, the braking device is moved between a braking position (i.e. Claim 1, “close the jaws”), in which the brake ends are at a predetermined minimum distance from one another, and an opened position (i.e. Claim 1, “opening movement of… jaws”), in which the brake ends are at a predetermined maximum distance from one another; and 
wherein the longitudinal movement of the actuating element is predetermined by a first end point and a second end point (i.e. Fig. 2 longitudinal movement restricted by ref. 51 and 49).
Wherein an end region of each of the first and second limbs opposite the brake ends is hingedly connected to a braking device frame (i.e. indirectly connected). 

Including a brake pad carriers (i.e. Fig. 3, ref. 63a carriers ref. 61) resiliently mounted on each of the brake ends.  
Wherein the first and second limbs are hingedly connected (i.e. in directly) to a frame adapted for fixing the braking device to the elevator car. 
An elevator system (i.e. Title) comprising: 
a rail (i.e. Fig. 1, ref. 10, 11); 
an elevator car (i.e. Fig. 1, ref. C); and 
at least one of the braking device according to claim 16, fixed to the elevator car for generating a frictional connection on the rail. 
A method for stopping an elevator car (i.e. Fig. 1, ref. C) in a stopping place, the method comprising of the steps of: 
positioning the elevator car at the stopping place along a rail (i.e. Fig. 1, ref. 10, 11) having at least one of the braking device according to claim 16 fixed thereto; and 
moving the at least one braking device from the opening position (i.e. Claim 1, “opening movement of… jaws”) into the braking position (i.e. Claim 1, “close the jaws”) by longitudinal movement of the actuating element to generate a friction connection between the at least one braking device and the rail. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,326,046 to McCormick in view of CN 2047844311 to Cao et al (henceforth referred to as Cao).
Regarding claims 24-26, McCormick does not specifically teach a motor. However, motors are known in the art for converting mechanical actuation to automatic actuation. For example, Cao teaches a braking device (i.e. Fig. 1) comprising two limbs (i.e. Fig. 1, ref. 6) with first, second and third pivot points (i.e. Fig. 1, ref. 11, 12, and 13, respectively) and an actuator (i.e. Fig. 1, ref. 10) to actuate limbs. Wherein the actuator includes a geared motor (i.e. Machine Translation page 2, lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the geared motor as taught in Cao in the braking device as taught in McCormick to automate the mechanical actuation and there would have been reasonable expectation of success. 




Allowable Subject Matter
Claims 20-23, 27-28 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2017/0080958 to Suzuki teaches a caliper brake;
US Patent No. 4,393,962 to Kobelt teaches a caliper brake with transmission levers;
WO 2014/154306 to Savic teaches a caliper brake with transmission levers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654